Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 1 of 14 Page ID #:200



   1 D. SCOTT CHANG #146403

   2 schang@housingrightscenter.org
       AZADEH HOSSEINIAN #306141
   3 ahosseinian@housingrightscenter.org

   4 HOUSING RIGHTS CENTER
       3255 Wilshire Boulevard, Suite 1150
   5 Los Angeles, CA 90010

   6 Tel.: (213) 387-8400 x1116
       Fax: (213) 381-8555
   7

   8 Attorneys for Plaintiffs
       BLANCA MOLINA, and B.M. and K.M.,
   9 by an through their guardian ad litem

  10 BENITO MOLINA

  11                            IN THE UNITED STATES DISTRICT COURT
  12
                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  13

  14                                                                  Case No.: 2:18-cv-02130-RGK(PJWx)
                                                                  )
  15 BLANCA MOLINA, an individual,                                )   NOTICE OF UNOPPOSED MOTION
     and B.M. and K.M., by and through                            )   AND MOTION FOR APPROVAL OF
  16 their guardian ad litem BENITO                               )   MINOR K.M.’S COMPROMISE AND
     MOLINA,                                                      )   MEMORANDUM OF POINTS AND
  17                                                              )   AUTHORITIES IN SUPPORT
                      Plaintiffs,                                 )   THEREOF
  18                                                              )
             vs.                                                  )   Judge:Hon. R. Gary Klausner
  19                                                              )   Hearing Date: March 25, 2019
       MEHRIVAR MEKNUNI, an                                       )   Hearing Time: 9:00 a.m.
  20 individual,                                                  )   Courtroom: 850
  21
                                                                  )
                      Defendant.                                  )   Pretrial Conf. Date: March 25, 2019
  22                                                              )   Trial Date: April 9, 2019

  23
                                                                      FILED UNDER SEPARATE COVER
  24
                                                                      (2) Declaration of D. Scott Chang
  25                                                                  (3) Declaratio of Benito Molina Sr.
                                                                      (4) [Proposed] Order
  26

  27

  28                                                   - 1 -
           NOTICE OF UNOPPOSED MOTION AND MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE; MEMO. OF PTS. AND AUTHORITIES
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 2 of 14 Page ID #:201



   1        NOTICE OF MOTION OF UNOPPOSED MOTION AND MOTION FOR
                    APPROVALOF MINOR K.M.’S COMPROMISE
   2
       TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   3
             NOTICE IS HEREBY GIVEN that on April 1, 2019 at 9:00 a.m. in Courtroom
   4
       850 of the Roybal Federal Building and Courthouse, Benito Molina, guardian ad litem for
   5
       Plaintiff K.M., will and hereby does move this Court for an order approving the proposed
   6
       minor’s compromise. This motion is brought pursuant to Rule 17(c) of the Federal Rules
   7
       of Civil Procedure, Local Rule 17-1 and is based on this notice of motion and motion, the
   8
       Memorandum of Points and Authorities, the records and files of this Court, the
   9
       declaration of Benito Molina, guardian ad litem for K.M., and the declaration of
  10
       Plaintiffs’ counsel, D. Scott Chang, and supporting exhibits.
  11
             Defense counsel, John Schlanger, has been given notice of this motion and does
  12
       not oppose it.
  13
             Dated: March 4, 2019
  14
                                                       HOUSING RIGHTS CENTER
  15

  16

  17                                                   By:         /s/ D. Scott Chang
                                                              D. Scott Chang
  18                                                   Attorneys for Plaintiffs and Petitioner
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        - 2-
                        NOTICE OF MOTION AND MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 3 of 14 Page ID #:202



   1      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
            UNOPPOSED MOTION FOR ORDER APPROVING MINOR’S
   2                        COMPROMISE
   3                              TABLE OF CONTENTS
   4                                                                                          Page
   5   I. INTRODUCTION…………………………………………………………….                                                    1
   6   II. BACKGROUND…………………………………………………………….                                                     2
   7        A. Factual Background…………………………………………………..                                            2
   8        B. The Proposed Settlement……………………………………………..                                         2
   9   III. DISCUSSION
  10        A. Legal Standard………………………………………………………...                                             3
  11        B. The Net Amount To Be Distributed to K.M. is Fair and
  12           Reasonable…………………………………………………………….                                                 5
  13        C. The Settlement is Fair and Reasonable in Light of the Attorney Fees
  14           and Costs………………………………………………………………                                                  7
  15        D. Petitioner Requests That the Settlement Be Placed in a Blocked Account
  16           and that the Bond Requirement Be Waived………………………….                                 9
  17   IV. CONCLUSION…………………………………………………………….                                                    10
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                       MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION
                                                       FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 4 of 14 Page ID #:203



   1   I.        INTRODUCTION
   2             Benito Molina, guardian ad litem for Plaintiff K.M., moves the Court for an
   3   order approving a minor’s compromise of the settlement for his minor daughter K.M.
   4   and the proposed distribution of K.M.’s funds.
   5             K.M. is a 10 year-old female minor. (Benito Molina Sr. Decl. (“Molina
   6   Decl.”) ¶ 2) She was born on October 9, 2008. (Id.) The other Plaintiffs in this
   7   action are Blanca Molina, K.M.’s natural mother, and Benito Molina Jr. 1, K.M.’s
   8   natural older brother. (See Complaint, ECF Doc. No. 1, ¶¶ 10-12.) K.M.’s guardian
   9   ad litem, Benito Molina Sr., is her natural father. (Molina Decl. ¶ 1.) The instant
  10   claims in this action arose from Defendant Mehrivar Meknuni’s alleged denial of a
  11   request for a reasonable accommodation in violation of federal and state fair housing
  12   laws. (Id. ¶ 3.) Specifically, Ms. Molina requested that their onsite parking space be
  13   reinstated because of K.M. and Benito Molina Jr.’s disability-related need for an
  14   onsite parking space. (Id.)
  15             After investigation and litigation through the end of the discovery period, on
  16   January 17, 2019, the parties participated in mediation through the Court’s
  17   Alternative Dispute Resolution Program. (Declaration of D. Scott Chang (“Chang
  18   Decl.”) ¶ 16.) With the assistance of mediator Carol Gillam, the parties arrived at a
  19   global settlement of the entire case. (Id.) The negotiated settlement agreement
  20   required the Defendant to immediately restore the Molina family’s onsite parking
  21   space and allows the Molina family to continue to reside in their affordable, rent-
  22   controlled apartment in Van Nuys, California. (Id. ¶¶ 19-20.)
  23             Petitioner is seeking approval of the settlement in which K.M. will receive
  24   $4,000 of the $60,000.00 global monetary settlement amount. Under the settlement
  25             1
               Benito Molina Jr. was a minor when the case was originally filed. Benito Molina Jr. was
       born on October 13, 2000 and is now 18 years of age. Plaintiffs have filed a Petition for
  26   Termination of Guardian Ad Litem for Benito Molina, Jr. separately with this motion for approval
       of minor’s compromise.
  27

  28                                                       - 1 -
            NOTICE OF UNOPPOSED MOTION AND MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE; MEMO. OF PTS. AND AUTHORITIES
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 5 of 14 Page ID #:204



   1   as proposed, Plaintiff Blanca Molina will receive $22,000.00, Benito Molina Jr. will
   2   receive $4,000.00 and Plaintiffs’ counsel will receive $22,373.11 in attorneys’ fees
   3   and $7,626.89 in reimbursement for advanced litigation costs.
   4   II.    BACKGROUND
   5          Plaintiff Blanca Molina, her husband, and their five children have lived in an
   6   apartment complex in Van Nuys, California for approximately 17 years. (Complaint,
   7   ECF Doc. No. 1, ¶ 2.) During the entire term of Ms. Molina’s 17-year tenancy, her
   8   family had an assigned onsite parking space located in a parking lot at the rear of the
   9   apartment complex. (Id.)
  10          In 2017, Defendant took away Plaintiffs’ onsite parking space. (Id. ¶ 16.)
  11   Plaintiffs Benito Molina Jr. and K.M., however, require a parking space at the
  12   apartment complex in order to use and enjoy their housing due to their disabilities.
  13   (Id. ¶ 3.) The Molina family’s home is located on a heavily trafficked street and
  14   without a parking space, the Molina family must park on the street, sometimes blocks
  15   away from their home. (Id.) As a result of K.M. and Benito Molina Jr.’s disabilities,
  16   they are unable to assess the presence of danger and exposure to traffic could be
  17   danagerous to their physical safety. (Id.) Without an assigned parking space, K.M.
  18   and Benito Molina Jr. risked injuring themselves as a result of their disabilities. (Id.)
  19          Plaintiff Blanca Molina, through the Housing Rights Center, requested a
  20   reasonable accommodation for reinstatement of the onsite parking space on six
  21   separate occasions via telephone, letters, and e-mail communications. (Id. ¶ 4.)
  22   However, Defendant refused to restore the Molina Family’s parking space as a
  23   reasonable accommodation. (Id.)
  24   III.   DISCUSSION
  25          A.    Legal Standard
  26          “District courts have a special duty, derived from Federal Rules of Civil
  27   Procedure 17(c), to safeguard the interests of litigants who are minors.” Robidoux
  28   v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). This special duty requires a
                                                     - 2 -
                    MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 6 of 14 Page ID #:205



   1   district court to “conduct its own inquiry to determine whether the settlement serves
   2   the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075,
   3   1080 (9th Cir. 1978).
   4         The Ninth Circuit has held that the approval of a minor’s compromise is
   5   limited to determining whether the settlement of a minor’s claim is fair and
   6   reasonable. In Robidoux, the Ninth Circuit explained that courts should “limit the
   7   scope of their review to the question of whether the net amount distributed to each
   8   minor plaintiff in the settlement is fair and reasonable, in light of the facts of the case,
   9   the minor’s specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at
  10   1181-82 (citing Dacanay, 573 F.2d at 1080). The Ninth Circuit held that courts
  11   should “evaluate the fairness of each minor plaintiff’s net recovery without regard to
  12   the proportion of the total settlement value designated for adult co-plaintiffs or
  13   plaintiffs’ counsel – whose interests the district court has no special duty to
  14   safeguard.” Id. “So long as the net recovery to each minor plaintiff is fair and
  15   reasonable in light of their claims and average recovery in similar cases, the district
  16   court should approve the settlement as proposed by the parties.” Robidoux, 638 F.3d
  17   at 1182. The standards set forth in Robidoux are limited to “cases involving
  18   settlement of a minor’s federal claims.” Id. at 1179 n.2.
  19          The Central District has specific rules that apply to a minor’s compromise.
  20   Local Rule 17-1.2 mandates that “no claim involving a minor shall be settled,
  21   compromised, or dismissed without leave of the Court embodied in an order,
  22   judgment, or decree.” Local Rule 17-1.3 states that insofar as practicable courts
  23   should follow the procedures set forth in in Cal. Civ. Code § 372 and California Rule
  24   of Court 3.1384 in determining whether to approve a minor’s compromise. Under
  25   California law, the court is required to evaluate “the reasonableness of the settlement
  26   and determine whether the compromise is in the best interests of the minor.” A. M. L.
  27   v. Cernaianu, No. LA CV12-06082 JAK (RZx), 2014 U.S. Dist. LEXIS 197216, at
  28   *7 (C.D. Cal. Apr. 1, 2014) (citing Anderson v. Latimer, 166 Cal. App. 3d 667, 676
                                                     - 3 -
                    MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 7 of 14 Page ID #:206



   1   (1985); Pearson v. Superior Court, 202 Cal. App. 4th 1333, 1338 (2012);
   2   Espericueta v. Shewry, 164 Cal. App. 4th 615, 627 (2008)). Local Rule 17-1.4
   3   specifically requires courts in the Central District to approve the amount of attorneys’
   4   fees in settlement of minor’s claims.
   5         A majority of district courts in the Central District have applied the Robidoux
   6   standard to state law claims brought in federal court. See Johnson v. Cty. of
   7   Riverside, No. EDCV 14-00013-VAP (DTBx), 2015 U.S. Dist. LEXIS 192358, at *4
   8   (C.D. Cal. May 13, 2015) (applying the Robidoux standard); Bagley v. Miller &
   9   Desatnik Mgmt. Co., No. CV-13-03784-MWF (JEMx), 2014 U.S. Dist. LEXIS
  10   195325, at *4-9 (C.D. Cal. Mar. 17, 2014) (same); Taylor v. Kelly-Moore Paint Co.,
  11   No. CV 11-8886-CAS (MANx), 2013 U.S. Dist. LEXIS 27868, at *1-3 (C.D. Cal.
  12   Feb. 26, 2013) (same); Aguirre v. Manitx Skycrane, LLC, No. SACV 10-1591-
  13   JVS(PJWx), 2011 U.S. Dist. LEXIS 163012, at *2 (C.D. Cal. Apr. 21, 2011) (same);
  14   Hart v. Premier Apartments, LLC, No. CV 16-8395 FMO (Ex), 2017 U.S. Dist.
  15   LEXIS 194538, at *7-8 (C.D. Cal. Nov. 27, 2017) (applying the Robidoux standard
  16   but also considering Plaintiffs’ attorneys’ fees); see also, A. M. L. v. Cernaianu, No.
  17   LA CV12-06082 JAK (RZx), 2014 U.S. Dist. LEXIS 197216, at *9, 2014 WL
  18   12588992 (C.D. Cal. Apr. 1, 2014) (holding that minor’s compromise was fair and
  19   reasonable under federal and California standards.) A minority of courts in the
  20   Central District have indicated that petitioners must comply more fully with state
  21   court procedures. See Helman v. Alcoa Glob. Fasteners, Inc., No. 2:09-cv-01353-
  22   SVW-SS, 2012 U.S. Dist. LEXIS 197483, at *2 (C.D. Cal. Oct. 11, 2012) (noting
  23   state court requirements and denying petition for failure to provide sufficient
  24   information).
  25         In this case, under either federal or California standards, the proposed minor’s
  26   compromise is fair and reasonable. See A. M. L., 2014 U.S. Dist. LEXIS 197216, at
  27   *9.
  28
                                                     - 4 -
                    MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 8 of 14 Page ID #:207



   1         B.     The Net Amount To Be Distributed to K.M. is Fair and Reasonable
   2         The net amount proposed to be distributed to K.M. as part of the settlement is
   3   fair and reasonable, satisfying both federal and California standards. See id. Under
   4   the settlement, K.M. will receive $4,000. The amount to be provided to K.M. is
   5   reasonable “in light of the facts of the case, the minor's specific claim, and recovery
   6   in similar cases.” See Robidoux, 638 F.3d at 1181-82.
   7         In the instant case, Defendant allegedly denied Plaintiffs’ request for a
   8   reasonable accommodation for an onsite parking space that was needed because of
   9   K.M. and Benito, Jr.’s disabilities. (Molina Decl. ¶3.) K.M. was not the direct
  10   subject of any overtly discriminatory acts or statements. (Id. ¶ 9;) see Bor v. PPC
  11   WSSC LLC, No. 11-cv-03430-LHK, 2012 U.S. Dist. LEXIS 58050, at *9 (N.D. Cal.
  12   Apr. 25, 2012) (approving minor’s compromise based in part on on whether minors
  13   were directly subject to discriminatory acts and practices). She was never told that a
  14   request had been made to restore the family’s parking space because of her
  15   disabilities or that the request was denied. (Molina Decl. ¶ 9.) Furthermore,
  16   Petitioner Benito Molina and his wife Plaintiff Blanca Molina took precautions to
  17   ensure that K.M.’s safety was not at risk and that she was minimally impacted by the
  18   removal of the onsite parking space. (Molina Decl. ¶ 10.)
  19         K.M. was not physically or emotionally harmed as a result of Defendant’s
  20   discriminatory conduct. (Benito Molina Decl. ¶ 12;) see Bagley, 2014 U.S. Dist.
  21   LEXIS 195325, at *8; Bor, 2012 U.S. Dist. LEXIS 58050, at *8 (same). K.M. has not
  22   received and does not plan to receive any medical or psychological treatment as a
  23   result of Defendant’s conduct. (Id. ¶ 12;) see Bor, 2012 U.S. Dist. LEXIS 58050, at
  24   *8.
  25         The settlement amount to be distributed to K.M. is consistent with settlements
  26   for minors in fair housing cases in California district courts. See, e.g., Carroll v.
  27   Sparhawk, No. 17-cv-2020-CAB-AGS, 2019 U.S. Dist. LEXIS 15831, at *1 (S.D.
  28   Cal. Jan. 31, 2019) (approving settlement of $4295 for minor plaintiffs); Faustino v.
                                                     - 5 -
                    MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 9 of 14 Page ID #:208



   1   Cent. SDHC FHA LLC, Case No. 16-cv-2326-BAS-AGS, 2018 U.S. Dist. LEXIS
   2   51008, at *4, 2018 WL 1510544 (S.D. Cal. Mar. 27, 2018) (approving each minor’s
   3   $3,000 for his or her compromise of FHA claim); Bagley, 2014 U.S. Dist. LEXIS
   4   195325, at *7 (approving settlement of $1,500 for minor plaintiff); Guerra v. Madera
   5   Mgmt. Co., No. 1:11-CV-01488-LJO, 2012 U.S. Dist. LEXIS 146579 at *2, 2012
   6   WL 4833804 (E.D. Cal. Oct.10, 2012) (approving settlement of minor’s claim for
   7   $2,500); Gonzalez v. Diversified Real Prop. Mgmt. & Bus. Servs., No. SA CV 09-718
   8   PA (RNBx), 2010 U.S. Dist. LEXIS 144488, at *3-4, 2010 WL 10105756, (C.D. Cal.
   9   Mar. 29, 2010) (approving settlement of each minor’s claims for $2,500).
  10          Furthermore, the net amount proposed to be awarded to K.M. is consistent with
  11   the minimum statutory damage awarded under Unruh Civil Rights Act (“Unruh
  12   Act”), Cal. Civ. Code §§ 51-52, and the California Disabled Persons Act, Cal. Civ.
  13   Code § 54.1. The Unruh Civil Rights Act prohibits disability discrimination by
  14   business establishments, including apartment complexes. Cal. Civ. Code 51(a); see
  15   Marina v. Wolfson, 30 Cal. 3d 721, 731(1982). Under the Unruh Act, a plaintiff is
  16   entitled to minimum statutory damages of $4,000.00. Cal. Civ. Code 52(a). A
                                                                          2




  17   plaintiff need not show actual damages to recover the minimum statutory damages.
  18   See Koire v. Metro Car Wash, 40 Cal.3d 24, 33, 219 Cal. Rptr. 133, 707 P.2d 195
  19   (1985) (stating that Unruh Act “provides for damages aside from any actual damages
  20   incurred by the plaintiff.”).
  21          The California Disabled Person Act specifically covers failures to make
  22   reasonable accommodations in housing. Cal. Civ. Code § 54.1(b)(3)(B) (“Any
  23   person renting, leasing, or otherwise providing real property for compensation shall
  24   not refuse to make a reasonable accommodations…when those accommodations may
  25
       2
        However, the Unruh Act is limited to intentional discrimination claims and the Unruh Act may not
  26   cover failures to make reasonable accommodations. Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668
       (2009) (noting that a plaintiff must prove intentional discrimination under the Unruh Act);
  27   Rodriguez v. Morgan, No. CV 09-8939-GW(CWx), 2012 U.S. Dist. LEXIS 9643, at *10 (C.D. Cal.
       Jan. 26, 2012) (holding that the Unruh Act does not cover reasonable accommodation claims).
  28
                                                      - 6 -
                     MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 10 of 14 Page ID #:209



   1   be necessary to afford individuals with a disability equal opportunity to use and enjoy
   2   the premises.”) The Disabled Persons Act provides for minimum statutory damages
   3   of $1,000.00 per violation. Cal. Civ. Code § 54.3(a).
   4          In this case, K.M. did not suffer any emotional or physical injury because of
   5   Defendant’s alleged failure to make a reasonable accommodation. Minimum
   6   statutory damages are available under the Unruh Act and the Disabled Persons Act to
   7   plaintiffs like K.M. in the absence of any actual injury. Although Plaintiffs did not
   8   bring a claim under the Unruh Act or the Disabled Persons Act, K.M. would have
   9   been entitled to a minimum statutory damages of $1,000 or $4,000 if Plaintiffs had
  10   alleged claims for relief under the Acts. The net distribution of $4,000.00 to K.M. is
  11   fair and reasonable in light of minimum statutory damages available under the Unruh
  12   Act and the Disabled Persons Act.
  13          Accordingly, the overall settlement amount for K.M. is fair and reasonable
  14   given the facts of the case, K.M.’s specific claim, and recoveries in similar cases.
  15          C.      The Settlement is Fair and Reasonable in Light of the Attorney Fees
                      and Costs
  16
              The proposed settlement for K.M. is reasonable even if attorneys’ fees are
  17
       considered.3 California Rule of Court 7.955 provides several factors that a court may
  18
       consider in determing whether attorneys’ fees are reasonable, including including:
  19
       “(i) the amount of the fee in proportion to the value of the services performed; (ii) the
  20
       amount involved and the results obtained; (iii) the experience and ability of the
  21
       attorneys; (iv) the time and labor required; (v) the informed consent of the
  22
       representative of the minor to the fee; (vi) whether the fee was fixed or
  23
       contingent. . . .” A. M. L., 2014 U.S. Dist. LEXIS 197216, at *12 (citing Cal. R. Ct.
  24
       7.955).
  25
              Plaintiffs’ counsel have substantial experience in litigating fair housing cases.
  26

  27   3
         Under Robidoux, the court evaluates “the fairness of each minor plaintiff 's net recovery” without
       regard to the proportion of the total settlement value designated for plaintiffs’ counsel. Robidoux,
  28   638 F.3d at 1182.
                                                     - 7 -
                      MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 11 of 14 Page ID #:210



   1   (Chang Decl. ¶¶ 24-27.) During the course of the litigation, Plaintiffs propounded
   2   substantial written discovery, filed a motion to compel, deposed Defendants and an
   3   agent of Defendants, prepared Plaintiff Blanca Molina and Benito Molina for
   4   deposition and defended their depositions, interviewed and obtained declarations
   5   from witnesses and conducted substantial research in anticipation of drafting a
   6   motion for partial summary judgment. (Id. ¶¶ 4-16.)
   7          Plaintiffs obtained a substantial settlement for the Molina Family comparable
   8   to other reasonable accommodation cases involving parking. (Id. ¶ 21.) In addition
   9   to the monetary relief, Plaintiffs’ counsel negotiated for the immediate reinstatement
  10   of the Molina’s onsite parking space and ensured that Plaintiffs would remain in their
  11   affordable, rent-controlled apartment in Van Nuys. (Id. ¶¶ 19-20.)
  12          Petitioner and Plaintiff Blanca Molina agreed to terms of the settlement,
  13   including the attorneys’ fees. (Id. ¶ 21.) Further, Petitioner’s counsel advanced all
  14   costs and represent Plaintiffs and Petitioner under contingency fee arrangement. 4 (Id.
  15   ¶¶ 17-18.)
  16          Plaintiffs’ counsel is requesting $22,373.11 for attorneys’ fees, which is
  17   approximately 37% of the global settlement amount. (Id. ¶ 23.) The requested
  18   amount of fees constitutes a 70.6% reduction from lodestar attorney fees before the
  19   exercise of billing judgment. (Id. ¶ 32.) The proportion of attorneys’ fees requested
  20   is within the range of general contingency fees and within the range of attorney fees
  21   awards in fair housing cases involving minor plaintiffs. See see Riddle v. Amtrak,
  22   No. 3:14-CV-01231-JLS(WVG), 2014 U.S. Dist. LEXIS 157237, at *14-15, 2014
  23   WL 5783825 (citations omitted) (holding that a contingency fee arrangement
  24   between 33 % and 50 % is widely utilized in the legal system); Robidoux, 638 F.3d at
  25

  26   4
         Under the retainer agreement between the Housing Rights Center and Plaintiffs, which was
       translated from English to Spanish for Plaintiffs, the Housing Rights Center’s attorneys are entitled
  27   to one-third (33%) of the total global amount or the reasonable value of the Housing Rights Center
       attorneys’ accumulated fees, whichever is greater, plus reimbursement for any advanced costs
  28   (Chang Decl. ¶ 17, Retainers, Ex. 1-2 to Chang Decl.)
                                                    - 8 -
                      MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 12 of 14 Page ID #:211



   1         1179 (reversing and remanding district court’s decision to limit attorneys’ fees
   2   to 33% of settlement in fair housing case); Dumas v. Sunview Props., No. 13cv1425-
   3   WQH (JLB), 2015 U.S. Dist. LEXIS 27878, at *6 (S.D. Cal. Jan. 29, 2015)
   4   (approving a settlement where attorneys’ fees comprised 72% of the settlement in a
   5   fair housing case); Guerra v. Madera Mgmt. Co., No. 1:11-cv-01488-LJO-BAM,
   6   2012 U.S. Dist. LEXIS 132510, at *4 (E.D. Cal. Sep. 17, 2012) (approving settlement
   7   in which attorneys’ fees comprised 31.7% of the settlement).
   8         The costs incurred by Plaintiffs’ counsel are also reasonable. Plaintiffs seek
   9   reimbursement for expenses in the amount of $7,626.89. A substantial portion of the
  10   costs were incurred to retain an expert to assist in establishing that the Molina Family
  11   had a disability-related need for a reserved parking space and for deposition
  12   transcripts. Other major categories of expenses are interpreter services, mediation
  13   services and legal support services.
  14         C.     Petitioner Requests That the Settlement Be Placed in a Blocked
                    Account and that the Bond Requirement Be Waived
  15
             Petitioner requests that in the interest of efficiency and ease of set-up and
  16
       administration that this Court, in lieu of payment to the registry, order that K.M.’s
  17
       settlement check in the amount of $4,000.00 be deposited in a blocked account at a
  18
       federally insured bank, savings or credit union from which no withdrawals can be
  19
       made with a court order. (Molina Decl. ¶¶ 14-16, 18; Prop. Ord. ) see Hart, 2017 U.S.
  20
       Dist. LEXIS 194538 at *12; Faustino, 2018 U.S. Dist. LEXIS 51008, at *5.
  21
       Petitioner also requsts that this Court waive the bond requirement contained in Local
  22
       Rule 17-1.7. (Molina Decl.¶ 17;) see Hart, 2017 U.S. Dist. LEXIS 194538 at *11.
  23
       No party will be prejudiced by waiving the bond requirement because K.M.’s net
  24
       distribution will be placed in a blocked account. see Hart, 2017 U.S. Dist. LEXIS
  25
       194538 at *11; Faustino, 2018 U.S. Dist. LEXIS 51008, at *5.
  26

  27

  28
                                                     - 9 -
                    MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 13 of 14 Page ID #:212



   1   IV.   CONCLUSION
   2         For the foregoing reasons, Petitioner respectfully requests that the Court
   3   approve the compromise for minor K.M.
   4         Dated: March 4, 2019
   5                                        HOUSING RIGHTS CENTER
   6

   7
                                            By:            /s/ D. Scott Chang
   8                                                        D. Scott Chang
                                                        Attorneys for Petitioner
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   - 10 -
                   MEMO. OF POINTS AND AUTH. IN SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE
 Case 2:18-cv-02130-RGK-PJW Document 31 Filed 03/04/19 Page 14 of 14 Page ID #:213




 1                                     CERTIFICATE OF SERVICE

 2          I am over the age of 18 years and am not a party to the within action. My business

 3   address is 3255 Wilshire Boulevard, Suite 1150, Los Angeles, CA 90010.

 4          On 03/04/2019, I served a true and correct copy of the following document(s): 1)
     NOTICE OF UNOPPOSED MOTION AND MOTION FOR APPROVAL OF MINOR
 5
     K.M.’S COMPROMISE AND MEMORANDUM OF POINTS AND AUTHORITIES IN
 6
     SUPPORT THEREOF; 2) DECLARATION OF D. SCOTT CHANG IN SUPPORT OF
 7
     UNOPPOSED MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE; 3)
 8
     DECLARATION OF BENITO MOLINA, GUARDIAN AD LITEM FOR K.M. IN
 9
     SUPPORT OF MOTION FOR APPROVAL OF MINOR K.M.’S COMPROMISE; 4)
10
     [PROPOSED] ORDER RE UNOPPOSED MOTION FOR APPROVAL OF MINOR
11
     K.M.’S COMPROMISE upon the following person(s):
12
13
       John Schlanger                                  Attorney(s) for Defendant(s)
14     ATTORNEY AT LAW
       13837 Cantley Street
15     Van Nuys CA 91405-2609
16     Tel: (818)785-3755 / Fax: (818)785-4742
       Email: johnschlan@aol.com
17
18   In the following manner(s):
19          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
20   document(s) with the Clerk of the Court by using the CM/ECF System. Participants in this case
21   who are registered CM/ECF users will be served by the CM/ECF system. Participants in this
22   case who are not registered CM/ECF users will be served by mail or by other means permitted
23   by the court rules.

24          I certify that I am employed in the office of a member of the bar of this Court at whose

25   direction the service was made.

26          Executed on this 03/04/2019 at Los Angeles, California.

27
28                                                               Vickie Scarborough-Willis


                                                  -1-
                                        CERTIFICATE OF SERVICE
